Title: To Alexander Hamilton from Edmund Randolph, 27 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, June 27th. 1794.
Sir,

Be so good as to direct a warrant to issue in my name as Secretary of State for Twenty thousand Dollars, in pursuance of the Act intituled “An Act making further provision for the expenses attending the intercourse of the United States with foreign Nations, and further to continue in force the act, intituled ‘An Act providing the means of intercourse between the United States and foreign Nations.’”
I have the honor to be, with much respect, Sir   Yo. mo. ob. serv.

Edm: Randolph.

